Terral, J.,
delivered the opinion of the court.
E. M. Quigley & Co., of St. Louis, on July 27, 1898, sent to appellant the following telegram: “ E. A. Johnson, More-head, Miss.: We have million yards, pay both ways; work *61Georgiana, Ala. Do you want any ? Hancock will be Georgi-ana after Thursday. Speak quick. R. M. Quigley & Co.” The declaration for damages by Johnson alleges that he wanted work, had worked before with Quigley & Co., and would, if he had received the telegram, have gone to Georgiana, where Quigley & Co. had a large contract for the construction of a railroad,’and that he would have entered into a contract for the doing of a part of said work, and would have made a large sum of money upon said contract.
We think the damages here sued for are too remote to be recovered. If the telegram had been received, it only gave appellant an opportunity for making a contract for railroad work, which he might have made or might not have made; and, if he had made a contract for work, what he should have made thereon would have been subject to several contingencies. In other words, the damages here claimed are not the direct result of the breach of duty complained of. They do not naturally, or necessarily or probably, arise from the wrong done; and, because the damages claimed are remote and uncertain, the appellant may not recover. Railroad Co. v. Ragsdale, 46 Miss., 458; 1 Suth. on Damages, sec. 15; Telegraph Co. v. Hall, 124 U. S., 444 (s.c. 8 Sup. Ct., 577; 31 L. Ed., 479).

Affirmed.